*144OPINION OF THE COURT

Per Curiam.

Respondent is an attorney and counselor at law admitted to practice in New York State. The petition alleges that in April, 1978 he was retained by Clifford and Nancy Faille to represent them in the sale of their real property; that the sale was completed and on July 3, 1978 proceeds of $13,227.77 were paid over to respondent for delivery to his clients; that despite numerous requests by them respondent failed to deliver the proceeds to his clients but instead repeatedly and falsely represented to them that the proceeds had been forwarded to them at their new residence in Connecticut; that a check signed by respondent, drawn on his account and payable to the Failles was mailed to them eventually and deposited in their bank account but later returned marked insufficient funds; and that the Failles did not receive the moneys due them from the sale of their real property until September 3, 1978, after they had complained to the Erie County Bar Association and to respondent’s father.
The Failles have now been paid the proceeds from the sale plus interest and a sum to compensate them for their expenses in trying to obtain the money.
Respondent has admitted the allegations of the petition and, in mitigation, a lengthy affidavit has been submitted on his behalf detailing several personal problems which it is alleged interfered with his proper performance as an attorney.
Respondent’s conduct constitutes a violation of his professional responsibilities to maintain the integrity of the profession and competently to represent his clients (Code of Professional Responsibility, Canons 1, 6). He should be suspended from the practice of law for a period of two years.
Cardamone, J. P., Simmons, Hancock, Jr., Schnepp and Witmer, JJ., concur.
Order of suspension entered.